Citation Nr: 1023786	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-36 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for pes planus.





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision by the RO.  

The Veteran testified at a hearing before the undersigned at 
the RO in January 2010.  A transcript of the hearing has been 
associated with the record.  

The issue of service connection for pes planus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At the January 2010 Board personal hearing, the Veteran 
indicated that he wished to withdraw the appeal on the issue 
of service connection for pseudofolliculitis barbae.

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran on the issue of service connection for 
pseudofolliculitis barbae have been met, and that appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

The Veteran and his representative clearly indicated on the 
record at the January 2010 Board personal hearing that the 
Veteran was requesting to withdraw his appeal on the issue of 
service connection for pseudofolliculitis barbae.  The 
Veteran has met the criteria of 38 C.F.R. § 20.204 for 
withdrawal of the appeal on this issue.  As there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal as to this claim, and it will be dismissed.

ORDER

Service connection for pseudofolliculitis barbae is 
dismissed.


REMAND


The claim for service connection for bilateral pes planus 
must be remanded for an addendum to the VA medical opinion of 
record.  

The service treatment records show that bilateral pes planus 
was noted on enlistment.  In August 1994, the Veteran 
complained of left heel tenderness.  X-ray studies were 
negative for defects.  Plantar fasciitis was diagnosed.  In 
April 1995, the Veteran again complained of left heel pain.  
A history of chronic left plantar fasciitis was noted, and 
plantar fasciitis was assessed.  In May 1995, a medical 
notation reflected that the Veteran's plantar fasciitis was 
not resolving.  The service treatment records contain no 
further reference to plantar fasciitis.  On separation in 
October 1995, the Veteran expressly denied foot trouble.  On 
separation medical examination, the feet were found to be 
normal.


The record shows that the RO afforded the Veteran a VA 
examination for the purpose of obtaining an etiology opinion.  
The RO requested that the examiner address the question of 
whether the Veteran's pes planus was permanently worsened as 
a result of service.  

On June 2009 VA orthopedic examination, the Veteran reported 
stiffness of the arches bilaterally.  Based on X-ray studies 
and a physical examination, the examiner diagnosed bilateral 
pes planus.  Pursuant to the foregoing and a history obtained 
from the Veteran, the examiner opined that the current 
exacerbation of flat feet bilaterally was not due to service.  
The examiner based his opinion on the fact that the Veteran 
denied foot trouble on separation coupled with the fact that 
the Veteran had gained some 140 pounds since separation.    

At his January 2010 hearing, the Veteran asserted that he 
began to experience foot trouble in the Navy because of the 
footwear he was issued.  The Veteran further stated that 
despite foot trouble during service, he did not voice 
complaints to superiors because he did not wish to be 
medically discharged.  

Cases in which the condition is noted on entrance are 
governed by the presumption of aggravation contained in 38 
U.S.C.A. § 1153 (as opposed to that applicable under 38 
U.S.C.A. § 1111 where the complained-of condition was not 
noted on entrance into service).  This statute provides that 
a pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. §§ 3.304, 3.306(b).

An additional opinion is necessary because the June 2009 VA 
medical opinion addressed the cause of the current symptoms 
of pes planus, but did not address whether the symptoms shown 
in service represented aggravation of the preexisting pes 
planus beyond that due to the natural progress of the 
disease.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran's claims file to the 
VA examiner who conducted the June 2009 VA examination 
regarding the claimed pes planus, or if the examiner is 
no longer available, a suitable replacement, to request 
that the examiner prepare an addendum to the report.  
The Veteran need not be re- examined unless an 
examination is deemed necessary.  The claims folder must 
be provided to and reviewed by the examiner in 
conjunction with the examination.  It is requested that 
the VA examiner address the following question:  Did the 
preexisting pes planus undergo aggravation during 
service or was any increase clearly and unmistakably due 
to the natural progress of the disease?  For purposes of 
this analysis, aggravation is defined as a permanent 
worsening of the disability beyond that due to the 
natural progress of the disease.

The examiner should include in the examination report 
the rationale for any opinion expressed.  However, if 
the examiner cannot respond to the inquiry without 
resort to speculation, he or she should so state, and 
further explain why it is not feasible to provide a 
medical opinion.

2.  Then, after completion of any additional development 
indicated by the state of the record, readjudicate the 
remaining claim on appeal.  If the benefit sought 
remains denied, issue an appropriate supplemental 
statement of the case and provide the Veteran and his 
representative an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. T he law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


